Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 21} Today this court affirms the judgment of the trial court, holding that a delayed appeal authorized pursuant to App.R. 5(A) is the same as a direct appeal and that State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, applies only to delayed appeals that were pending at the time of the release of our decision in that case. I agree that a delayed appeal according to App.R. 5(A), once granted, should be treated the same as a direct appeal under App.R. 4(A) and that the case proceeds as if it had been timely filed.
{¶ 22} However, the majority holds that because Silsby had not filed for leave to file a delayed appeal before our decision in Foster was issued, his appeal was not “pending on direct review” when Foster was released. Foster at ¶ 104. Thus, the majority concludes that Foster does not apply to Silsby’s delayed appeal. I respectfully disagree and would hold that Silsby’s appeal is considered to be pending at the time that a direct appeal would have/should have been filed — i.e., it relates back to November 2005, before we issued Foster. Therefore, I would hold that Silsby’s appeal was “pending” when Foster was released. Accordingly, I respectfully dissent from the second portion of the majority’s analysis.